Exhibit 10.2

SUPPLY AGREEMENT,

dated as of October 1, 2012 (the "Agreement"), by and between IMPERIAL VALLEY
SEEDS, INC., a California corporation ("IVS"), and IMPERIAL VALLEY MILLING CO.,
a California corporation ("IVM").



WHEREAS,

IVM conducts an alfalfa and other seed sourcing, cleaning and supply business;
and



WHEREAS

approximately 90% of the seed that IVM processes is subsequently sold by IVS, a
company that was established for the purpose of selling IVM's certified and
uncertified alfalfa seed (collectively, "Seed") and Bermuda grass seed
production;



WHEREAS,

IVS is engaged in the marketing and sale of Seed throughout the world;



WHEREAS

, IVM agrees to offer to sell and (at SW's option) to sell its entire output of
all of the Seed production that IVM contracts for and/or purchases from farmers
and any other sources;



WHEREAS

, in order to be successful, IVS needs to participate with IVM at all stages of
the process of contracting for and acquiring Seed, including the particular
varieties that are grown or acquired;



WHEREAS,

IVS and IVM desire to establish the framework, terms and conditions upon which
IVM will sell Seed to IVS.



NOW, THEREFORE

, in consideration of the premises and mutual representations, warranties and
covenants herein contained, the parties hereby agree as follows:



1. Agreement to Supply Seed. During the term of this Agreement, and subject to
the terms and conditions of this Agreement, the presumption of parties shall be
that the entire Seed production of IVM will be offered and sold to IVS and that
IVS will sell IVM's entire output from any and all sources (including, without
limitation, Seed inventory held on consignment for growers) of Seed to IVS in
the quantities and at the prices as hereinafter provided. Notwithstanding
anything else in this agreement, IVS shall not be mandated to purchase all Seed
if it so declines to do so.

Coordination and communication. IVS and IVM hereby agree that IVM will use a
standard grower contract in the form attached hereto as Exhibit A, which form
can be amended from time to time by IVM and IVS. When and as signed by a grower,
IVM will promptly supply IVS with a copy of each grower contract so that IVS is
always aware of the terms of the contractual commitments for Seed production. On
the 15th of each month commencing in June and ending with September 15, IVM will
deliver to IVS a written report stating both the amount of Seed processed for
the harvest as of that date and a forecast of its expected output of Seed for
the remainder of the harvest. Further, during the Imperial Valley's annual Seed
harvest IVM and IVS shall use their best efforts to see that their respective
employees are in frequent communication as to the status of IVS's sales and
IVM's production. In its grower relationships, IVM will ensure that IVS has the
right to contact growers directly regarding harvesting and farming practices and
to conduct field

--------------------------------------------------------------------------------



observation throughout the life of a stand (regardless of whether seed is
actually in production). During the cyclical contracting and seed planting
period, from approximately September through November and also in early Spring
IVM and IVS agree to communicate often, but at least weekly, on the subjects of
seed production contracting, seed purchase and seed consignment.

IVM will use its best efforts to coordinate its Seed supplying efforts so that
the maximum amount of Seed commercially possible is available for sale during
the harvest to IVS's traditional markets in Middle East and North Africa. In
addition, IVM will use its best efforts to contract and/or produce Seed in
quantities and of quality consistent with its historical operations and the
requirements of IVS. Without limiting the foregoing, IVM will place first
priority on scheduling of its processing of Seed before other products.

At any time during the term of this Agreement IVS may submit a request to
purchase Seed from IVM in such quantities and on such delivery dates as required
by IVS (an "Acquisition Request"). The Acquisition request may be communicated
telephonically, by facsimile or by electronic mail.

Following receipt of the Acquisition Request, IVM shall use best efforts to
source the requested Seed and to deliver as promptly as possible a statement to
IVS setting forth the quantity of Seed IVM has available in whole or in part to
fulfill the requirements of the Acquisition Request (an "Availability Notice").
For a commercially reasonable period following its receipt of an Availability
Notice, IVS will have the exclusive option to purchase all or any portion of the
Seed listed in the Availability Notice at a purchase price equal to IVM's Actual
Cost (as defined below) plus $0.10 per pound (during the first ten years of the
term of this Agreement) and $0.12 per pound (during the final five years of the
term of this Agreement). IVS may exercise its purchase option by delivering to
IVM a purchase order for the quantity of Seed it desires to purchase. Any such
purchase will be made on IVS's standard payment, delivery and other terms as
specified in the purchase order. The foregoing purchase price will be inclusive
of all services set forth on Exhibit B hereto.

IVS agrees to purchase from IVM, and IVM agrees to sell to IVS, all of its
requirements for seed coating services for up to 4 million pounds per annum of
Seed (and Bermuda grass seed) sourced by IVS from the Imperial Valley. IVM will
provide any and all seed coating services requested by IVS for a total price of
$0.30 per pound for the services described in Exhibit C hereto.

As used herein, "Actual Cost" means, as to any seed, the contracted price per
pound IVM actually pays to the grower of the seed.

If IVS declines to purchase all or any portion of the Seed listed in an
Availability Notice (the amount and type of Seed that IVS declines to purchase
being referred to herein as, a "Declined Portion"), then IVM may sell all or any
portion of the Declined Portion to other purchasers solely for distribution and
end use within the United States. IVM will not sell, or offer to sell, (i) any
Seed which has not been first offered for

-2-

--------------------------------------------------------------------------------



sale to IVS pursuant to an Availability Notice and (ii) any Seed for a price
less than the price set forth in paragraph 1(d). In addition, IVM will not
(directly or indirectly) provide any sourcing, cleaning, coating or other
services in respect of Seed which has not been offered for sale to IVS pursuant
to an Availability Notice.

All responsibility for decisions regarding the maintenance of inventory, the
construction of a new plant and similar elements of IVM's business will rest
entirely with IVM. IVS shall have no liability or other responsibility
whatsoever for loss or damage incurred by IVM with respect to these decisions.

IVM will ensure that Shane Brady, (IVM's production manager) enters into
confidentiality and trade secret protection agreements, in form and substance
reasonably satisfactory to IVS, that protect (among other things) IVM's Seed
grower relationships and the identity of its growers. IVS will be named as an
intended third-party beneficiary of such agreements. IVM agrees that it will use
best efforts to enforce such agreements in the event of any breach thereof.

2. Agreement to Supply Bermuda Grass Seed. IVS will provide IVM with an annual
forecast of IVS's requirements for Bermuda grass seed during the following year.
IVM agrees to use its best efforts to source a sufficient supply of Bermuda
grass seed to meet IVS's forecast requirements at a purchase price equal to
IVM's Actual Cost plus $0.10 per pound (during the first ten years of the term
of this Agreement) and $0.12 per pound (during the final five years of the term
of this Agreement), such price inclusive of all services set forth on Exhibit B
hereto.

3. Quality; Inspection and Audit.

IVM will satisfy and comply diligently with all written quality assurance
requirements of IVS. The Seed (and any Bermuda grass seed sold hereunder) will
be cleaned, stored and shipped by IVM in strict compliance with all applicable
federal, state and local laws and regulations (including, without limitation,
CCIA blue tag requirements) and IVS's specifications.

IVS will have the right to inspect without advance notice (i) the premises of
IVM at which the Seed (or any Bermuda grass seed sold hereunder) is produced;
(ii) all of IVM's facilities and equipment relating to cleaning, storage and
delivery of such seed and (c) such seed, prior to its shipment to IVS. Neither
IVS nor its employees or agents will be required by IVM to execute a
confidentiality agreement, waiver or other agreement as a condition to engaging
in inspections related to such seed.

During the term of this Agreement and for a period of two years after
termination, IVM's correspondence, records and books of account related to the
supply of Seed (and any Bermuda grass seed sold hereunder) to IVS, will be open
to inspection and audit by IVS during IVM's normal business hours.

-3-

--------------------------------------------------------------------------------

4. Right of First Refusal.

During the term of this Agreement:

(a) In the event that IVM or any shareholder or owner of IVM has received a bona
fide written offer which it is willing to accept to assign, sell, transfer of
otherwise dispose of (any such transaction a "Transfer"), directly or
indirectly, all or any portion of its interest in IVM or the assets of IVM, as
the case may be (a "Transferred Interest"), to any person or entity, then IVM
will deliver a written notice (a "Transfer Notice") to IVS stating its intent to
sell the Transferred Interest. The Transfer Notice will: (i) specify the
purchase price for the Transferred Interest, (ii) identify the proposed
purchaser of the Transferred Interest, (iii) specify the date scheduled for the
Transfer (which date will not be less than 90 days following the date the
Transfer Notice is delivered) and (iv) contain a statement that the offer has
been accepted pending compliance with the right of first refusal herein. The
Transfer Notice will have attached thereto a copy of the written offer
containing all of the terms and conditions on which the Transferred Interest is
to be sold.

(b) IVS will have the option to purchase all or any portion of the Transferred
Interest on terms and conditions substantially the same in all material
respects, and at the same price, set forth in the written offer delivered
pursuant to paragraph (a) above; provided that (i) to the extent that purchase
consideration consists of securities of the proposed purchaser, IVS may
substitute cash or its own securities having an equal fair market value, (ii) to
the extent the purchase consideration includes any other non-cash assets, IVS
may substitute cash or similar non-cash assets having an equal fair market
value, and (iii) IVS shall not be required to satisfy any non-financial
requirements which would be impracticable for IVS to satisfy.

(c) IVS will notify IVM of its intention to exercise or not to exercise its
purchase rights hereunder within 30 days following receipt by it of the Transfer
Notice. In the event IVS elects to purchase the Transferred Interest, IVS will
use reasonable efforts to consummate the closing of the purchase of the
Transferred Interest as soon as practicable and in any event within 90 days
following receipt of the Transfer Notice (subject to extension to the extent
necessary to obtain any required regulatory or third-party approvals). In the
event IVS does not elect to purchase the Transferred Interest, IVM will be free,
at any time within 90 days following the date IVS elects not to exercise its
purchase rights hereunder (or its purchase rights expire unexercised) to
consummate the sale of the Transferred Interest to the purchaser at a price and
upon terms and conditions no more favorable to the purchaser than those
specified in the Transfer Notice. The purchaser will assume IVM's obligations
under this Agreement.

(d) Any determination of the fair market value of any securities or other
non-cash assets pursuant to paragraphs (b)(i) or (b(ii) above (a "Fair Market
Value Determination") will be made (i) by mutual agreement of IVS and IVM or
(ii) if no such agreement is reached within 15 days following the delivery of
the applicable Transfer Notice, as follows: (A) IVS and IVM will select a
mutually acceptable appraisal firm familiar with assets of the type being
evaluated (the "Appraiser") to make the applicable determination(s), (B) the
parties will cooperate in providing the Appraiser with such information that may
be reasonably requested by the Appraiser for purposes of its evaluation
hereunder, (C) the Appraiser will deliver a written certificate to each of IVS
and IVM presenting its determination(s), (D) the Appraiser's determination of a
Fair Market Value Determination will be final and binding on the parties, and
such determination will not be appealable to or reviewable by any court or
arbitrator, (E) the period of time provided in paragraph (c) for IVS

-4-

--------------------------------------------------------------------------------

to notify IVM of its intention to exercise or not to exercise its purchase
rights hereunder will be extended until 15 days following the date that the
Appraiser has completed all Fair Market Value Determinations applicable to any
Transfer Notice, and (F) each of IVS and IVM will bear 50% of the cost of the
Appraiser.

4. Term

. The term of this Agreement will start on the date first written above (the
"Effective Date") and will expire on the fifteenth anniversary of the Effective
Date.

5. Miscellaneous.

(a) This Agreement (i) constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof (other than any confidentiality agreement
between the parties; any provisions of such agreements which are inconsistent
with the transactions contemplated by this Agreement being waived hereby) and
(ii) shall not be assigned by operation of law or otherwise; provided, that IVS
(or any assignee of IVS) may assign its rights and obligations hereunder to any
subsidiary of IVS (or such assignee). IVM hereby consents to the assignment by
IVS of its rights and obligation under this Agreement to S&W Seed Company (or
any subsidiary thereof).

(b) Except as otherwise provided in this Agreement, all notices and other
communications hereunder shall be in writing and shall be deemed given if
delivered by hand sent via a reputable nationwide courier service or mailed by
registered or certified mail (return receipt requested) to a party at the
address of such party set forth in the signature pages to this Agreement (or at
such other address for a party as shall be specified by like notice) and shall
be deemed given on the date on which so hand-delivered or on the third business
day following the date on which so mailed or sent.

(c) Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(d) IVM acknowledges that it is an independent contractor and is not an agent,
partner, joint venturer nor employee of IVS. IVM shall have no authority to bind
or otherwise obligate IVS in any manner nor shall IVM represent to anyone that
it has a right to do so.

(e) The parties hereto acknowledge that damages alone may not adequately
compensate a party for violation by another party of this Agreement.
Accordingly, in addition to all other remedies that may be available hereunder
or under applicable law, any party shall have the right to any equitable relief
that may be appropriate to remedy a breach or threatened breach by any other
party hereunder, including the right to enforce specifically the terms of this
Agreement by obtaining injunctive relief in respect of any violation or
non-performance hereof.

-5-

--------------------------------------------------------------------------------

(f) This Agreement will be deemed to be made in and in all respects will be
interpreted, construed and governed by and in accordance with the law of the
State of California without regard to any applicable principles of conflicts of
law.

(g) Any dispute, controversy or claim, whether based on contract, tort, statute,
fraud, misrepresentation or any other legal theory (a "Dispute") between IVS and
IVM arising out of or relating to this Agreement, any obligations hereunder or
the relationship of the parties under this Agreement shall be settled by binding
arbitration conducted in San Diego, California in accordance with the then
current arbitration rules of JAMS as modified by the following provisions of
this Agreement:

(i) Within five business days following the delivery of notice of a Dispute by a
party in accordance with this Agreement (a "Notification"), the parties shall
meet and confer on a date and at a time and place agreed upon between the
parties. If the Dispute(s) are resolved by the parties in such meeting, the
parties agree to reduce to writing the settlement or resolution thereof, which
shall thereupon become part of this Agreement. In the event that the meeting for
any reason does not occur prior to the tenth day following a Notification or
does not result in a mutually agreed settlement, then the parties shall proceed
with the arbitration.

(ii) If the amount in dispute exceeds $1,000,000, three neutral arbitrators
shall be selected by the parties from the JAMS panel list, one of whom shall be
chosen by IVS, one of whom shall be chosen by IVM and the third to be chosen by
the two arbitrators chosen by IVS and IVM; provided, that if the two arbitrators
chosen by IVS and IVM are unable to reach agreement with respect to the third
arbitrator, the third shall be chosen in accordance with the appointment rules
of JAMS. If the amount in dispute is less than $1,000,000, selection of one
neutral arbitrator by the parties shall be from JAMS panel list and shall be
chosen by IVS and IVM together; provided, that if IVS and IVM are unable to
reach agreement with respect to the arbitrator, the arbitrator shall be chosen
in accordance with appointment rules of JAMS. The arbitrator(s) shall be
experienced in complex business matters and mergers and acquisitions
transactions.

(iii) The arbitration process shall be conducted on an expedited basis by the
regional office of JAMS located in San Diego, California. Proceedings in
arbitration shall begin no later than 45 days after the filing of the Dispute
with JAMS and shall be scheduled to conclude no later than 180 days after the
filing of the Dispute (including delivery of the written judgment under clause
(vi) below). All hearings, unless otherwise agreed to by the parties, shall be
held in San Diego, California. Notwithstanding the foregoing, the timetable for
the arbitration process will be further expedited in the event that IVM or IVS
is seeking mandatory or prohibitive injunctive relief and an expedited schedule
is reasonably required to preserve the business interests of the party or
parties seeking such relief.

(iv) IVM and IVS may obtain and take discovery, including requests for
production, interrogatories, requests for admissions and depositions, as
provided by the Federal Rules of Civil Procedure; provided that the
arbitrator(s) may, in his, her or their discretion, set parameters on (including
the extension of) the timing and/or completion of this discovery and may order
additional pre-hearing exchange of information, including, without limitation,
exchange of summaries of testimony or exchange of statements of positions. All
rights of discovery shall

-6-

--------------------------------------------------------------------------------

commence upon delivery of a Notification, regardless of the timing or occurrence
of the meeting contemplated by clause (i) above.

(v) The arbitration proceedings and all testimony, filings, documents and
information relating to or presented during the arbitration proceedings shall be
disclosed exclusively for the purpose of facilitating the arbitration process
and for no other purpose.

(vi) The award of the arbitrator(s) shall be made in a written opinion
containing a concise reasoned analysis of the basis upon which the award was
made. The award of the arbitrator(s) may provide for mandatory or prohibitive
injunctive relief.

(vii) A judgment upon the award rendered by the arbitrator(s) may be entered in
any court having jurisdiction thereof.

(viii) The parties to any arbitration initially shall share equally the fees and
costs of JAMS and the arbitrator(s). At the discretion of the arbitrator(s), the
prevailing party or parties may recover from the adverse parties his, her or its
actual reasonable attorneys' fees and costs incurred in connection with the
arbitration and the enforcement thereof (including reimbursement of any fees and
costs of JAMS and the arbitrator(s) paid by such party).

(ix) Any party may apply to a court having jurisdiction to: (A) enforce this
agreement to arbitrate; (B) seek provisional injunctive relief until the
arbitration award is rendered or the controversy is otherwise resolved; (C)
avoid the expiration of any applicable limitations period; or (D) preserve a
superior position with respect to other creditors.

(x) The arbitrator(s) are only authorized to, and only have the consent of the
parties to, interpret and apply the terms and conditions of this Agreement in
accordance with the governing law. The arbitrator(s) are not authorized to, and
shall not, order any remedy not permitted by this Agreement and shall not change
any term or condition of this Agreement, deprive either party of any remedy
expressly provided hereunder or provide any right or remedy that has not been
expressly provided hereunder.



(xi) The Federal Arbitration Act, 9 U.S.C. Sections 1 through 14 (as amended and
including any successor provision), except as modified hereby, shall govern the
interpretation and enforcement of this Section 5(g).

Notwithstanding the foregoing, the parties shall continue performing their
respective obligations under this Agreement while the Dispute is being resolved
unless and until such obligations are terminated or expire in accordance with
the provisions hereof.

(h) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

[Signature page follows]

-7-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF,

the parties hereto have executed and delivered this Agreement in a manner
legally binding upon them as of the date first above written.

IMPERIAL VALLEY SEEDS, INC.

By____________________________
Name:
Title:
Address:



IMPERIAL VALLEY MILLING CO.

By____________________________
Name:

Glen Bornt
Title: President
Address: 250 E. 5th Street
Holtville, CA 92250



Acknowledge and Agreed by:

BORNT FAMILY TRUST

By____________________________
Name:
Title:
Address:

-8-

--------------------------------------------------------------------------------

Exhibit A
Form of Grower Contract

 

 

 

 

 

 

 

 

 

 

-9-

--------------------------------------------------------------------------------

Exhibit B
Included Services



Included services:

 * Weighing product
 * Supplying appropriate bag tags
 * Marking buyer's bags
 * Closing buyer's bags
 * Unitizing for shipment with protective wrap
 * Photo documentation
 * Transport documentation
 * Standard blending





The following services are not covered:

 * Custom blending
 * Thiram or equivalent (including liquid fungicide and colorant) to be provided
   at no more than $0.05 per pound.
 * Dry powder innoculation

-10-

--------------------------------------------------------------------------------

Exhibit C

Coating Services

 1. Apply 35-50% additive mineral as directed by IVS
 2. Bind with liquid polymer
 3. Encapsulate rhizobium inoculant and liquid fungicide
 4. Color as directed by IVS

 

 

 

 

 

 

 

 

-11-

--------------------------------------------------------------------------------

